PNM RESOURCES, INC. AND SUBSIDIARIES Exhibit 12.1 Ratio of Earnings to Fixed Charges (In thousands, except ratio) Nine Months Ended Year Ended December 31, September 30, 2009 Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt (including interest capitalized) Amortization of debt premium, discount and expenses Other interest (including interest capitalized) Estimated interest factor of lease rental charges Preferred dividend requirements of subsidiary Total Fixed Charges Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes and non-controlling interest * (Earnings) loss of equity investee - - - Earnings from continuing operations before income taxes, non-controlling interest,and investee earnings Fixed charges as above Interest capitalized Non-controlling interest in earnings of Valencia - Preferred dividend requirements of subsidiary Earnings Available for Fixed Charges Ratio of Earnings to Fixed Charges N/M ** * The presentation of non-controlling interest in earnings of Valencia was changed effective January 1, 2009 in accordance with an amendment to GAAP.The 2008 presentation has been changed to be consistent with 2009.There is no impact on periods prior to 2008. ** The ratio of earnings to fixed charges for the year ended December 31, 2008 is not meaningful since earnings available for fixed charges is negative.The shortfall in the earnings available for fixed charges to achieve a ratio of earnings to fixed charges of 1.00 amounted to $374.9 million for the twelve months ended December 31, 2008.
